Citation Nr: 1627541	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, and to include as secondary to service-connected left inguinal hernia and residuals of left inguinal hernia repair.

3.  Entitlement to a rating in excess of 10 percent for a recurrent left inguinal hernia.

4.  Entitlement to a rating in excess of 10 percent for a scar and left ilioinguinal nerve injury from left inguinal hernia repair.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to October 2006 in the United States Army.  

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In May 2014, the Veteran withdrew his request for a hearing before the Board.  See 38 C.F.R. § 20.704(e) (2015).  

Regarding the Veteran's increased rating claims, the Board notes that the RO considered his appeal withdrawn and did not certify these issues to the Board.  
VA regulations provide that a withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement (NOD) and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude filing a new NOD and, after a statement of the case (SOC) is issued, a new substantive appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  See 38 C.F.R. § 20.204(c) (2015).

In a May 2013 letter, the Veteran indicated that he was satisfied with the 20 percent combined rating for his hernia and residuals of hernia repair, noting that his biggest concern was getting help to get retrained through the vocational rehabilitation program.  However, he also indicated that he had a few questions and concerns, including whether he would receive the 20 percent rating since his discharge.  He also stated, "If I need to move forward with the formal appeal please let me know and send me the forms."  Later that month in May 2013, the RO sent him a letter indicating that it had accepted his statement as a request to withdraw his appeal as to these issues.  

In correspondence received in June 2013, the Veteran stated that he wanted to reopen his appeal and claims for increased ratings and that he was not satisfied with the assigned evaluations.  The RO responded by telling him that he had withdrawn his increased rating claims and that they were no longer on appeal and that his June 2013 correspondence could not be considered a timely NOD.  

After a review of the record, the Board finds that the Veteran's May 2013 correspondence did not clearly indicate that he wanted to withdraw his appeal.  Although he stated that he was satisfied with the disability ratings, when read in its entirety the correspondence does not clearly indicate that he wanted to withdraw his appeal.  Furthermore, in June 2013 correspondence, he clearly indicated that he wanted to reopen the claims and continue with the appeal.  Accordingly, the Board finds that these issues remain on appeal and have not been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of service connection for an acquired psychiatric disorder, and increased ratings for a left inguinal hernia and residuals of a left inguinal repair are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the Veteran's claim for service connection for depression.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the July 2009 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for depression.  


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied a claim for service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received since the July 2009 rating decision is new and material, and the claim for service connection for depression is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The RO denied the Veteran's claim for service connection for depression and sleeping problems in a July 2009 rating decision, finding that the evidence did not show that the claimed disability was incurred in or aggravated by service or that it was related to his service-connected left inguinal hernia and left inguinal hernia repair.  The Veteran was provided notice of this decision and of his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the July 2009 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

At the time of the July 2009 rating decision, the evidence included the Veteran's service treatment records, post-service VA treatment records dated from December 2008 to July 2009, and lay statements from the Veteran.  Although requested, the Veteran failed to report to two scheduled VA examinations.  The available evidence did not show that his current depression was related to service or his service-connected disabilities.  

The evidence received since the July 2009 rating decision is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  Specifically, records from Montana State prison reflect that he complained of increased pain related to his service-connected left inguinal hernia along with increased psychiatric symptoms (anxiety, panic attacks, depression, etc.)  In an October 2012 statement, for the first time, the Veteran reported that he believed his current mental disorder was partially due to being assaulted and struck in the face during his military service.  

The new evidence suggests a possible nexus between the Veteran's current psychiatric disorder and service, which relates to previously unestablished facts.  Moreover, the credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for depression.  


ORDER

New and material evidence having been submitted, the claim for service connection for depression is reopened.


REMAND

The Board finds that another VA examination is required to make a determination on the claim for service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, there is conflicting evidence as to whether the Veteran has a current psychiatric disorder.  The evidence indicates that he had a preexisting psychiatric disorder, that he was treated for a psychiatric disorder during service, and that he has had treatment for psychiatric disorders since service.  However, the March 2012 VA examiner opined that the Veteran did not have a current psychiatric disorder.  See March 2012 VA examination report, November 2013 addendum, and December 2013 addendum.  Accordingly, the Board finds that another VA examination by a different examiner is needed to resolve the claim.

In addition, as noted above, the Veteran has alleged that his psychiatric disorder is partially related to an in-service personal assault.  The Board notes that VA will not deny a posttraumatic stress disorder (PTSD) claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be offered the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the PTSD personal assault issue.

Regarding the Veteran's service-connected left inguinal hernia and residuals of left inguinal hernia repair, a VA examination was most recently conducted in March 2012, over four years ago.  In multiple statements, the Veteran has indicated that his disabilities have worsened since then.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected left inguinal hernia and residuals of left inguinal hernia repair.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for PTSD based, in part, on an alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide. 

Specifically, this letter should be compliant with 38 C.F.R. § 3.304 advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder, left inguinal hernia, and residuals of left inguinal hernia repair.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  To the extent possible, the AOJ should schedule the examination with a different examiner than the individual who conducted the March 2012 VA examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, lay statements and assertions, prior VA examination reports, and information pertaining to the claimed in-service stressor. 

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  In so doing, the examiner should consider the diagnoses of record and the results of any testing performed.

For each diagnosis identified other than PTSD, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's military service from March 2006 to October 2006.  In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood. 

If the VA examiner determines that the disorder pre-existed the Veteran's military service, provide an opinion as to whether there is clear and unmistakable evidence that any such disorder was NOT aggravated to a permanent degree in his service beyond that which would be due to the natural progression of the disability.  

If any acquired psychiatric disorder other than PTSD did not clearly and unmistakably preexist the Veteran's service, the examiner should state whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.  

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service. 

With respect to PTSD, the VA examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. 

If the PTSD diagnosis is deemed appropriate, the VA examiner should then comment upon whether it is at least as likely as not the Veteran exhibited any behavioral changes during service or after service that are reflective of the occurrence of in-service physical assaults.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

If the VA examiner believes that behavioral changes are reflective of the occurrence of in-service physical assaults, the VA examiner should opine whether it is at least as likely as not current PTSD symptomatology is attributable to the occurrence of an in-service physical assault.

The examiner should also state whether it is at least as likely as not that any identified psychiatric disorder, to include PTSD, was either caused by or permanently aggravated by his service-connected left inguinal hernia and residuals of left inguinal hernia repair.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After securing any treatment records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected recurrent left inguinal hernia and residuals of left inguinal hernia repair, to include a scar and left ilioinguinal nerve injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's inguinal hernia under the rating criteria.

The examiner should identify and describe the residuals of the Veteran's left inguinal hernia repair, to include a scar and left ilioinguinal nerve injury, and report all signs and symptoms necessary for rating those residuals under the rating criteria.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


